Citation Nr: 1103735	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-17 262A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
claimed to be the result of exposure to herbicides (Agent 
Orange).

2.  Entitlement to an initial rating higher than 10 percent for a 
hiatal hernia with gastroesophageal reflux disease (GERD), status 
post vagotomy and Nissan fundoplication. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 
1970 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
September 2005 and October 2008 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

In the aforementioned October 2008 decision, the RO granted 
service connection for a hiatal hernia with GERD, status post 
vagotomy and Nissan fundoplication, and assigned an initial 10 
percent rating for this disability retroactively effective from 
March 14, 2005, the date of receipt of this claim.  And since the 
Veteran's appeal regarding this claim was for service connection, 
since granted, the RO considered the appeal satisfied and, 
therefore, removed this claim from any further consideration.  
But in statements since received in August and November 2008, 
the Veteran disagreed with this initial rating for this 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  He 
believes he is entitled to a higher initial rating, 
so his statements are tantamount to a timely Notice of 
Disagreement (NOD) with the RO's decision to initially rate this 
disability at just the 10-percent level.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (indicating that, where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second NOD thereafter must be timely 
filed to initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned for 
the disability and effective date).

The RO has not provided him a Statement of the Case (SOC), 
however, concerning this downstream claim for a higher initial 
rating for this disability.  So the Board must remand this claim, 
rather than merely referring it.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  He also must be given an opportunity 
to perfect an appeal to the Board concerning this downstream 
claim by also submitting, in response to this SOC, a timely 
Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  
See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305 (2010).

The Veteran's remaining claim is for service connection for a 
skin condition, which he alleges is the result of exposure to 
herbicides (Agent Orange).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be presumed to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
This presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), it shall be presumed he 
was exposed to herbicides if he served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence establishing he was not exposed to any such agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure for 
purposes of this presumption:  chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

The Veteran's service personnel records (SPRs), including his DD 
Form 214, conclusively show he was stationed in the Republic of 
Vietnam during the Vietnam era.  So it is presumed he was exposed 
to Agent Orange while there.

Private clinical records from mid-2005 show the Veteran has 
received medical treatment for rosacea or dermatitis on his 
cheek.  But neither rosacea nor dermatitis is on the list of 
diseases presumptively associated with exposure to herbicides in 
Vietnam.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). See 
also Brock v. Brown, 10 Vet. App. 155, 162 (1997).  VA has 
determined there is no positive association between exposure to 
herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 
(2003).  However, even if a Veteran is found not entitled to a 
regulatory presumption of service connection, the claim still 
must be reviewed to determine whether service connection may be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).  See, too, McCartt v. West, 12 Vet. App. 164, 
167 (1999) (indicating the principles set forth in Combee, 
which instead concerned exposure to radiation, are equally 
applicable in cases involving Agent Orange exposure to establish 
direct causation).

The Veteran's service treatment records (STRs) show that, in 
early 1973, he received treatment for acne on his face.  So there 
is confirmation of a skin disorder in service, although it is 
unclear whether that disorder had anything to do with the more 
recent diagnoses of rosacea or dermatitis on his cheek.  
He claims to have experienced continual skin-related symptoms 
since service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).

Direct service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a relevant disease or injury; and (3) medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the current disability.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).



Establishing continuity of symptomatology under § 3.303(b) is an 
alternative method of satisfying these second and third Shedden 
requirements, to link current disability back to service.  See 
also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In certain instances, lay testimony is competent when it regards 
the readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (indicating 
medical evidence is not always or categorically required to 
establish the nexus between a current disability and service).  
This determination is based on the type of condition specifically 
at issue.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh the lay testimony and make a credibility determination as 
to whether the evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In his January 2011 informal brief to the Board, the Veteran's 
representative requested a medical nexus opinion to assist in 
determining whether service connection is warranted for a skin 
condition on a direct-incurrence basis.  And the Board agrees 
this opinion is needed to fairly decide this claim.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.158(c)(4).  See also 
Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating 
that, when determining whether a VA examination is required under 
38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a 
disability or symptoms of a disability, but does not 
require competent evidence of nexus, only that the evidence 
indicates a possible association between the disability and 
service or a service-connected disability.



Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  In response to his timely NOD, send the 
Veteran an SOC concerning whether he is 
entitled to an initial rating higher than 10 
percent for his hiatal hernia with GERD, 
status post vagotomy and Nissan 
fundoplication.  Also inform him that he 
still needs to file a substantive appeal (VA 
Form 9 or equivalent statement) in response 
to the SOC to perfect an appeal of this 
additional claim to the Board.  See 38 C.F.R. 
§ 20.200 (2010).  If, and only if, 
he perfects a timely appeal of this 
additional claim should it be returned to the 
Board for further appellate consideration.

2.  Schedule the Veteran for an appropriate 
VA medical examination to determine the 
nature and etiology of his current skin 
disorder.  And to facilitate making this 
important determination, the claims file, 
including a complete copy of this remand, 
must be made available to the examiner for 
review of the Veteran's pertinent medical and 
other history.  After reviewing the claims 
file and examining the Veteran, the examiner 
is asked to comment on the likelihood (very 
likely, as likely as not, or unlikely) that 
any currently diagnosed skin disorder 
initially manifested during the Veteran's 
military service from October 1970 to July 
1973 or is otherwise related to his service 
- including to his presumed exposure to 
Agent Orange in Vietnam.

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion such as 
causation is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, if necessary citing to specific 
evidence in the file.

3.  Then readjudicate the Veteran's claim for 
service connection for a skin condition as a 
result of exposure to herbicides (Agent 
Orange) in light of any additional evidence.  
If this claim continues to be denied, send 
him and his representative a supplemental SOC 
(SSOC) and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellant consideration of 
this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


